                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 -------------------------------------------------------------- X          DATE FILED: 3/13/2020
 VALENTINE REID, on behalf of himself and                       :
 all others similarly situated,                                 :
                                                                :
                                              Plaintiff,        :
                                                                :          19-CV-7649 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 KATAOKA U.S., LTD.,                                            :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference in this matter is scheduled for April 3, 2020 at

10:00 a.m.;

        IT IS HEREBY ORDERED THAT:

        1. Due to ongoing concerns regarding the COVID-19 pandemic, the conference

             scheduled for April 3, 2020 is adjourned to April 24, 2020 at 10:00 a.m. The

             parties’ joint submissions are due by April 16, 2020.

        2. Defendant's time to move against or answer the Complaint is stayed until the date of

             the IPTC or the filing of a Stipulation of Dismissal, whichever is earlier




SO ORDERED.
                                                                    ________________________
Date: March 13, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
